DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a flotation step of performing flotation using the mineral slurry” in line 4. It is unclear which limitation is a positive recitation of the active method step in the claimed method. The claimed method step could be interpreted as either:
Performing flotation on or within the mineral slurry itself; or
Using the mineral slurry for performing flotation upon another composition.

Claims 2-5 are subsequently rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Armstrong et al. (US 4549959 A).
Regarding claim 1, Armstrong teaches a process for selectively separating molybdenum from a molybdenite-containing copper sulfide concentrate by a flotation process (Abstract). The 
Regarding claim 2, Armstrong further teaches placing the copper-molybdenum concentrate in a flotation cell, diluting to 30 percent solids, and adjusting the pH to 11.0 with lime (Column 6, lines 9-13). Since the pH is adjusted before air is injected into the flotation cell and the molybdenum-laden froth is collected (Column 6, lines 15-16), this reads on the pH of the liquid phase of the mineral slurry being adjusted in the conditioning step. 
Regarding claim 4, Armstrong further teaches conditioning the mineral pulp by adding an alkali metal sulfite, preferably sodium sulfite (Column 3, lines 55-58). The sulfite compound effectively inhibits flotation of copper sulfides in the second flotation cell (Column 3, lines 30-35, indicating the sulfite acts as a surface treatment agent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Boutin et al. (US 3339730 A).
claim 3, Armstrong teaches all the limitations of claim 1 as set forth above. Armstrong also teaches diluting a milled ore with water to about 25 to 40 weight percent solids (Column 4, lines 17-18). This is followed by conditioning the mineral pulp at ambient temperature for approximately 10 minutes before discharging the mineral pulp to a flotation cell (Column 4, lines 61-65), which reads on a retaining step of retaining the mineral slurry for a predetermined period of time after the dilution step. However, Armstrong does not teach a dispersion step of stirring the mineral slurry to disperse mineral particles contained in the mineral slurry, with the dilution step taking place after the dispersion step. 
Boutin teaches a froth flotation method for separating various ores (Column 1, lines 15-20), where alkali sulphites are added as a flotation modifying agent (Column 3, lines 21-33). Boutin further teaches the slurry being formed in an agitation conditioning tank, which contains means for intimately mixing ground ore with water and the necessary conditioning and flotation agents (Column 4, lines 56-59; 31-33 in Figure 1). The slurry is then pumped into the central portion of a flotation column (Column 6, lines 61-63), where the slurry is diluted with an aqueous system, usually water (Column 4, lines 72-75). 
Armstrong and Boutin are analogous because both are directed to selectively separating various minerals in a slurry via froth flotation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a dispersion step of stirring the mineral slurry before the dilution step as taught in Boutin to the process of Armstrong. The dispersion step as taught in Boutin provides the function of mixing a mineral and water in a mineral slurry (Column 4, lines 56-59). When added to take place before the dilution and retaining steps . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Clark et al. (US 6036025 A).
Regarding claim 5, Armstrong teaches all the limitations of claim 1 as set forth above. Armstrong further teaches that the molybdenum mineral is molybdenite (Abstract). However, Armstrong does not teach that the copper mineral is a mixed copper sulfide mineral containing chalcopyrite and bornite and chalcocite. 
Clark teaches a process for the separation of minerals involving conditioning a slurry with a non-oxidizing gas and a reducing agent to improve selectivity between valuable sulfidic minerals and non-sulfidic gangue minerals (Abstract). Suitable reducing agents include sulfoxy agents, sodium bisulfite, metabisulfites, and other sulfites (Column 4, lines 60-65). Clark further teaches that its process is suitable for various ores, including porphyry, which majorly contains chalcopyrite, bornite, and molybdenite (Table 1). Additionally, Clark teaches the process is particularly suitable for the recovery of copper in the form of chalcopyrite and chalcocite (Column 3, lines 61-63). 
Armstrong and Clark are analogous because both are directed to a process for separating minerals via froth flotation by conditioning a mineral slurry with a sulfite.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized a mixed copper sulfide mineral material such as the one containing chalcopyrite, bornite, and chalcocite as taught in Clark, to serve as the copper sulfide mineral in the method of Armstrong.  Armstrong teaches that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/PHILLIP H LEUNG/Examiner, Art Unit 1733